department of the treasury internal_revenue_service washington d c sep tax_exempt_and_government_entities_division uniform issue list through legend state a this is in response to a letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative regarding rulings under sec_72 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request - normal retirement benefits under system x are based on the system x is a defined_benefit_plan that provides pension benefits to certified teachers of public schools in state a pursuant to statute b system x a plan intended to be qualified under code sec_401 is maintained by state a and its provisions are found in statute b benefits under system x are funded through both mandatory employee contributions and employer contributions participant’s age and years of credited service and payable in monthly installments retirement allowance upon the participant’s retirement participant who is eligible for a retirement allowance who has not previously received a retirement allowance including a disability retirement allowance and who meets certain age and or service requirements may elect to receive a partial lump sum distribution lump sum payment by notifying system x when applying for retirement benefits statute b provides that the monthly retirement allowance a participant would have received absent such an election will be reduced on an actuarially equivalent basis system x permitted participants to withdraw their accumulated employee contributions on termination of employment after-tax employee contributions from non-state retirement plans that may be attributable to employee contributions made prior to withdrawal feature on system x does not accept nor has it historically accepted system x also provides that a on or from state plans that did not have a based on the above facts and representations you request rulings that alump sum payment from system x is eligible for the special tax treatment under code sec_72 as modified by sec_1011a b of tamra and a lump sum payment paid before or with the first annuity_payment under system x will be treated as having been received before the annuity_starting_date and will be excluded from gross_income up to the amount of the participant’s pre-1987 after-tax employee contributions with regard to the above ruling requests code sec_72 provides that except as otherwise provided in this chapter gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract code sec_72 generally applies to any amount received under an annuity_contract but which is not received as an annuity code sec_72 provides that any amount not received as an annuity and which is received on or after the annuity_starting_date shall be included in gross_income code sec_72 provides that notwithstanding any other provision of sec_72 in the case of any non-annuity amount received before the annuity_starting_date from a qualified_plan sec_72 shall apply to such amounts code sec_72 provides that a non-annuity payment which is received before the annuity_starting_date shall be included in gross_income to the extent allocable to the income_on_the_contract and shall not be included in gross_income to the extent allocable to the investment_in_the_contract code sec_72 provides that in the case of a plan which on date permitted withdrawal of any employee contributions before separation_from_service subparagraph a shall apply only to the extent that amounts received before the annuity_starting_date when increased by amounts previously received under the contract after date exceed the investment_in_the_contract as of date sec_1011a b of the technical_and_miscellaneous_revenue_act_of_1988 tamra pub_l_no 1988_3_cb_1 created the following special rule that in the case of a retirement_plan maintained by a state which on date permitted withdrawal by the employee of employee contributions other than as an annuity code sec_72 shall be applied without regard to the phrase before separation from service’ in paragraph d and by treating any amount received other than as an annuity before or with the first annuity_payment as having been received before the annuity_starting_date in this case with respect to ruling_request system x is a state plan that provided for the withdrawal of after-tax employee contributions on _ on separation_from_service system x permits an eligible_participant to elect a lump sum payment that under statute b is paid on or before commencement of payment of the participant’s monthly retirement allowance thus with regard to ruling_request a lump sum payment satisfies the requirements for the special relief afforded code sec_72 as modified by tamra thus we conclude with respect to ruling_request that a lump sum payment will be treated as being received before the annuity_starting_date and taxable only to the extent such payment exceeds the participant’s investment_in_the_contract as of date ie pre-1987 after-tax employee contributions any portion of a lump sum payment received in excess of the pre-1987 investment_in_the_contract will be taxable pursuant to the pro_rata basis recovery rule_of sec_72 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above rulings are based on the assumption that system x is qualified under code sec_401 and its related trust exempt from tax under sec_501 at all relevant times this ruling is directed only to the specific taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter_ruling is being sent to your authorized representative pursuant to a power_of_attorney on file with this office should you have any questions or concerns regarding this letter please contact sincerely yours onl a atkins carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling
